Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/731709     Attorney's Docket #: TI-90385
Filing Date: 12/31/2019; 
					
Applicant: Sreenivasan Koduri 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment and Abstract filed 4/14/2022 has been acknowledged.
Claims 28 and 29 have been cancelled.
Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, “a mold compound” should be –the mold compound--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7,  9-12, 14, 16-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (U.S. Patent # 10,629,786 B2) in view Goluble et al. (U.S. Patent # 4,994,897).
In regards to claim 1, Imai et al. (figures 1-13C) show a package, comprising: a platform 10; at least one pedestal 20 positioned along at least a portion of a perimeter of the platform 10, the platform 10 and the at least one pedestal 20 forming a cavity 21; a die 30 positioned in the cavity and on the platform 10, the die 30 having an active circuit facing away from the platform 10; and a conductive layer 31 coupled to the die 30 and to a conductive terminal 22A,22B, the conductive terminal 22A,22B positioned above the at least one pedestal 20, the die 30 and the conductive terminal 22A,22B positioned in different horizontal planes.  Imai et al. fail to explicitly show an insulative layer contacting portions of the at least one pedestal, and the die and a bottom surface of the conductive layer and the conductive terminal, a mold compound contacting a top surface of the conductive layer, and solder on the conductive terminal.
Golubie et al. (figures 1 and 2) show an insulative layer (21 and lower portion of 35; see column 2, lines 10-36 and column 2, lines 47-54) contacting portions of the at least one pedestal (upper portion of 16 under 21), and the die 22 and a bottom surface (bottom surface of 27) of the conductive layer 27 and the conductive terminal 17, a mold compound 35 contacting a top surface of the conductive layer 27, and solder (see column 2, lines 27-28) on the conductive terminal 17.
Therefore, it would be obvious to one of ordinary skill in the art at the effective time of the invention to use Goluble et al.’s insulative layer to modify Imai et al.’s insulative layer for the purpose of providing hermeticity of the package by positive locking between the heatsink of the package and the encapsulating plastic. 
In regards to claim 2, Imai et al. in view of Goluble et al. discloses wherein the platform 10 comprises a conductive platform (see column 4, lines 24-34) configured to dissipate heat from the die 30.
In regards to claim 7, Imai et al. in view of Goluble et al. discloses further comprising another pedestal (other 20) coupled to the platform 10 and bisecting the platform 10 into first (portion under far lest 30) and second (portion under far right 30) portions, the die 30 positioned on the first portion (portion under far lest 30) and another die (another 30) positioned on the second portion (portion under far right 30).
In regard to claim 9, Imai et al. in view of Goluble et al. discloses wherein the insulative layer (transparent electrically insulative adhesive; see column 4, line 35- column 5, line 4) does not cover one side (of the at least one pedestal 20.
In regards to claim 10,  Imai et al. in view of Goluble et al. discloses wherein the insulative layer (transparent electrically insulative adhesive; see column 4, line 35 - column 5, line 4) is positioned between the at least one pedestal 20 and the conductive layer 31.
In regards to claim 11, Imai et al. in view of Goluble et al. discloses further comprising a mold compound 50 positioned above at least a portion of the conductive layer 31.
In regards to claim 12, Imai et al. in view of Goluble et al. discloses wherein the mold compound 50 is a clear mold compound suitable for allowing light to pass through the clear mold compound (see column 5, lines 35-38).
In regards to claim 14, Imai et al. in view of Goluble et al. discloses wherein the platform 10 is formed from a different material than the at least one pedestal 20.
In regards to claim 21, Imai et al. (figures 1-13C)  show a package, comprising: a die 30; a plurality of conductive terminals 22A,22B exposed to one or more surfaces of the package, the conductive terminals 22A,22B coupled to the die 30 and arranged in a fan-out configuration with respect to the die 30, the conductive terminals 22A,22B positioned in a different horizontal plane than the die 30; and a conductive platform 10 coupled to the die 30, the conductive platform 10 to dissipate heat from the die 30, wherein the conductive platform 10 and the plurality of conductive terminals 22A,22B are on opposing sides of the package, but fail to explicitly show an insulative layer contacting a bottom surface of the plurality of conductive terminals, and solder on the plurality of conductive terminals.
Golubie et al. (figures 1 and 2) show an insulative layer (21 and lower portion of 35; see column 2, lines 10-36 and column 2, lines 47-54) contacting a bottom surface of the plurality of conductive terminals 17; and solder (see column 2, lines 27-28 and column 1, lines 32-35) on the plurality of conductive terminals 17.
Therefore, it would be obvious to one of ordinary skill in the art at the effective time of the invention to use Goluble et al.’s insulative layer to modify Imai et al.’s insulative layer for the purpose of providing hermeticity of the package by positive locking between the heatsink of the package and the encapsulating plastic. 
In regards to claim 23, Imai et al. in view of Goluble et al. discloses wherein the plurality of conductive terminals 22A,22B couple to the die 30 via a conductive layer 31, the conductive layer 31 coupled to a first side of the die 31 and the conductive platform 10 coupled to a second side of the die 30 opposite the first side of the die 30.
In regards to claim 24, Imai et al. in view of Goluble et al. discloses further comprising a mold compound 50 abutting the conductive layer 31.
In regards to claim 25, Imai et al. in view of Goluble et al. discloses wherein the plurality of conductive terminals 22A,22B are positioned along a perimeter of the package.
In regards to claim 26, Imai et al. in view of Goluble et al. discloses wherein the plurality of conductive terminals 22A,22B bisects the package.
In regards to claims 3 and 22, Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regards to claims 3 and 22, Imai et al. in view of Goluble et al. discloses wherein the conductive platform 10 has a thickness ranging from 100 microns to 1.5 mm (see column 6, lines 17-57 and column 8, lines 10-19).       
	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a conductive platform and a sink sink; and the insulative layer and the mold compound deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In regards to claim 16, Imai et al. (figures 1-13C)  show a system, comprising: a package, comprising: a conductive platform 10; at least one pedestal 20 positioned along at least a portion of a perimeter of the conductive platform 10; a die 30 positioned on the conductive platform 10, the conductive platform 10 to carry heat away from the die 30, the die 30 having a circuit facing away from the conductive platform 10; a conductive terminal 22A,22B positioned above the at least one pedestal 20 and in a different horizontal plane than the die 30; a conductive layer 31 coupling the circuit to the conductive terminal 22A,22B; an insulative layer 50 abutting the die 30, the conductive layer 31, the platform 10, and the at least one pedestal 20; and a mold compound 50 abutting the conductive layer 31; and a heat sink 10 coupled to a surface of the conductive platform 10 opposite the die 30.
Therefore, it would have been obvious to one of ordinary skill in the art to use the conductive platform and the heat sink; and the insulative layer and the mold compound as "merely a matter of obvious engineering choice" as set forth in the above case law.
Imai et al. fail to explicitly show an insulative layer contacting the die, a bottom surface of the conductive layer, the platform and the at least one pedestal; and a mold compound contacting a top surface of the conductive layer; and a heat sink coupled to a surface of the conductive platform opposite the die. 
Golubie et al. (figures 1 and 2) show an insulative layer (21 and lower portion of 35; see column 2, lines 10-36 and column 2, lines 47-54) contacting the die 22, a bottom surface (bottom of 27) of the conductive layer 27, the platform and the at least one pedestal (upper portion of 16 under 21); and a mold compound 35 contacting a top surface (top surface of 27) of the conductive layer 27; and a heat sink 11 coupled to a surface of the conductive platform 16 opposite the die 22.
 Therefore, it would be obvious to one of ordinary skill in the art at the effective time of the invention to use Goluble et al.’s insulative layer to modify Imai et al.’s insulative layer for the purpose of providing hermeticity of the package by positive locking between the heatsink of the package and the encapsulating plastic.
In regard to claim 17, Imai et al. in view of Goluble et al. discloses wherein the at least one pedestal 20 is positioned along the entire perimeter of the conductive platform 10.
In regards to claim 18,  Imai et al. in view of Goluble et al. discloses wherein the at least one pedestal 20 is positioned along opposing edges of the conductive platform 10.
In regards to claim 19, Imai et al. in view of Goluble et al. discloses in view of Goluble et al. discloses further comprising another pedestal (other 20) bisecting the conductive platform 10.
In regards to claim 27, Imai et al. in view of Goluble et al. discloses wherein the insulative layer 31 positioned abutting the die 30.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (U.S. Patent # 10,629,786 B2) in view Goluble et al. (U.S. Patent # 4,994,897) and further in view of Chan Arguedas et al. (U.S. Patent Application Publicaiton # 2021/002053 A1).
Imai et al. and Goluble et al. combination show the features of the claimed invention as detailed above, but fail to explicitly show further comprising a passive component positioned in the cavity and on the platform, the passive component coupled to the conductive layer.
Chan Arguedas et al. is cited for showing integrated heat spreader with solder thermal interface material bleed out restricting feature.    Specifically. Chan Arguedas et al. (figure 1) disclo ses further comprising a passive component 105 positioned in the cavity and on the platform 125, the passive component 105 coupled to the conductive interconnects layer 115 for the purpose of preventing liquid from touching adjacent components and creating electrical shorts within the package.
Therefore, it would be obvious to one of ordinary skill in the art to use Chan Arguedas et al.’s passive component to modify combination of Imai et al./Goluble et al.’s component for the purpose of preventing liquid from touching adjacent components and creating electrical shorts within the package.
Claims 1-12 and 14-27  are rejected under 35 U.S.C. 103 as being unpatentable over Essig et al. (CN # 107527889 B or U.S. Patent Application Publication # 2017/0365542 A1).
	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a conductive platform and a sink sink; and the insulative layer and the mold compound; and conductive terminal and solder deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In regards to claim 1, Essig et al. (figures 1-4A and 5I) show a package 1, comprising: a platform 10,70,101; at least one pedestal 101 positioned along at least a portion of a perimeter of the platform 10,70,101, the platform 10,70,101 and the at least one pedestal 101 forming a cavity 30,32; a die 20,22,44 positioned in the cavity 30 and on the platform 10, the die 20,24 having an active circuit facing away from the platform 10; and a conductive layer 80 coupled to the die 20,24 and to a conductive terminal 75, the conductive terminal 75 positioned above (indirectly above) the at least one pedestal 101, the die 20,22,24 and the conductive terminal 75 positioned in different horizontal planes; an insulative layer 70 contacting portions of the at least one pedestal 101, and the die 20,24 and a bottom surface (bottom surface of 80) of the conductive layer 80 and the conductive terminal 75, a mold compound 50 contacting a top surface (top surface of 80) of the conductive layer 80 and solder (upper portion of 75) on the conductive terminal 75.

In regards to claim 2, Essig et al. show wherein the platform 10 comprises a conductive platform 10 configured to dissipate heat from the die 20,22,24.
In regards to claims 3 and 22, Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regards to claims 3 and 22, Essig et al. show wherein the conductive platform 10 has a thickness ranging from 100 microns to 1.5 mm.
In regards to claim 4, Essig et al. show wherein the at least one pedestal 101 is sloped.
In regards to claim 5, Essig et al. show wherein a first portion of the platform 10 is conductive and a second portion of the platform is insulative 70.
In regards to claim 6, Essig et al. show wherein the platform 10,70 includes a trench 821 between (indirectly between 20 and 24; see figure 1) the die 20 and another die 24, the another die 24 positioned on the platform 10,70.
In regards to claim 7, Essig et al. further comprising another pedestal (other 101) coupled to the platform 10 and bisecting the platform 10 into first 10 and second 70 portions, the die 20 positioned on the first portion 10 and another die 24 positioned on the second portion 70.
In regards to claim 8, Essig et al. show wherein the first portion 10 of the platform 10,70 is conductive and the second portion 70 of the platform is insulative 10,70.
In regard to claim 9, Essig et al. show the insulative layer  70 does not cover one side of the at least one pedestal 101.
In regards to claim 10, Essig et al. show wherein the insulative layer 70 is positioned between the at least one pedestal 101 and the conductive layer 80,82.
In regards to claim 11, Essig et al. further comprising a mold compound 50 positioned above at least a portion of the conductive layer 80,82.
In regards to claim 12, Essig et al. show wherein the mold compound 50 is a clear mold compound suitable for allowing light to pass through the clear mold compound.
In regards to claim 14, Essig et al. show wherein the platform 10 is formed from a different material than the at least one pedestal 101l. 
In regards to claim 15, Essig et al. show wherein the platform 10 and the at least one pedestal 101 are a monolithic unit.
In regards to claim 16, Essig et al. (figures 1-4A and 5I) show a system, comprising: a package 1, comprising: a conductive platform 10; at least one pedestal 101 positioned along at least a portion of a perimeter of the conductive platform 10; a die 20,22,24 positioned on the conductive platform 10, the conductive platform 10 to carry heat away from the die 20,22,24, the die 20,22,24 having a circuit facing away from the conductive platform 10; a conductive terminal 75 positioned above (indirectly above) the at least one pedestal 101 and in a different horizontal plane than the die 20,22,24; a conductive layer 80 coupling the circuit to the conductive terminal 75; an insulative layer 70 contacting the die 20,22,24, a bottom surface of the conductive layer 80, the platform 10, and the at least one pedestal 101; and a mold compound 50 contacting a top surface of the conductive layer 80; and a heat sink 10 coupled to a surface of the conductive platform 10 opposite the die 20,22,24.
In regard to claim 17, Essig et al. show wherein the at least one pedestal 101 is positioned along the entire perimeter of the conductive platform 10.
In regards to claim 18, Essig et al. show herein the at least one pedestal 101 is positioned along opposing edges of the conductive platform 10.
In regards to claim 19, Essig et al. further comprising another pedestal (other 101) bisecting the conductive platform 10.
In regards to claim 20, Essig et al. show wherein the conductive layer 80 couples (indirectly couples) to a layer 78 selected from the group consisting of nickel palladium, nickel palladium gold, immersion gold, and tin (see figures 4A and 5I; see paragraphs [0056] and [0069]).
In regards to claim 21, Essig et al. (figures 1-4A and 5I)  show a package 1, comprising: a die 20,22,24; a plurality of conductive terminals 75 exposed to one or more surfaces of the package 1, the conductive terminals 75 coupled to the die 20,22,24 and arranged in a fan-out configuration with respect to the die 22,22,24, the conductive terminals 75 positioned in a different horizontal plane than the die 20,22,24; and a conductive platform 10 coupled to the die 20,22,24, the conductive platform 10 to dissipate heat from the die 20,22,24, an insulative layer 70 contacting a bottom surface of the plurality of conductive terminals 75; and solder 75 on the plurality of conductive terminals 75; wherein the conductive platform 10 and the plurality of conductive terminals 75 are on opposing sides of the package 1.
In regards to claim 23, Essig et al. show wherein the plurality of conductive terminals 22A,22B couple to the die 20,22,24 via a conductive layer 80, the conductive layer 80 coupled to a first side of the die 20,22,24 and the conductive platform 10 coupled to a second side of the die 20,22,24 opposite the first side of the die 20,22,24.
In regards to claim 24, Essig et al. further comprising a mold compound 50 abutting the conductive layer 80.
In regards to claim 25, Essig et al. show wherein the plurality of conductive terminals 75 are positioned along a perimeter of the package 1.
In regards to claim 26, Essig et al. show wherein the plurality of conductive terminals 75 bisects the package 1.
In regards to claim 27, Essig et al. further comprising an insulative layer 70 positioned abutting the die 20,22,24.
Therefore, it would have been obvious to one of ordinary skill in the art to use the conductive platform and the heat sink; and the insulative layer and the mold compound; and solder and conductive terminal as "merely a matter of obvious engineering choice" as set forth in the above case law.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Essig et al. (CN # 107527889 B or U.S. Patent Application Publication # 2017/0365542 A1) in view of Chan Arguedas et al. (U.S. Patent Application Publication # 2021/002053 A1).
Essig et al. show the features of the claimed invention as detailed above, but fail to explicitly show further comprising a passive component positioned in the cavity and on the platform, the passive component coupled to the conductive layer.
Chan Arguedas et al. is cited for showing integrated heat spreader with solder thermal interface material bleed out restricting feature.    Specifically. Chan Arguedas et al. (figure 1) discloses further comprising a passive component 105 positioned in the cavity and on the platform 125, the passive component 105 coupled to the conductive interconnects layer 115 for the purpose of preventing liquid from touching adjacent components and creating electrical shorts within the package.
Therefore, it would be obvious to one of ordinary skill in the art to use Chan Arguedas et al.’s passive component to modify Essig et al.’s component for the purpose of preventing liquid from touching adjacent components and creating electrical shorts within the package.

Response
Applicant's arguments filed 4/14/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.  Applicant’s statement stating “Claim 16 as amended recites “an insulative layer contacting a bottom surface of the plurality of conductive terminals; and solder on the plurality of conductive terminals;” is not showed in the amended claims.  The Essig et al. reference was not address in reference to claims 1-12 and 15-27. 

    The insertion of Applicant's additional claimed language, for example, "1, 9, 16 and 21" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









9/24/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826